Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) is acknowledged. Applicant’s election of the following compound in response to election of species requirement is also acknowledged:

    PNG
    media_image1.png
    225
    341
    media_image1.png
    Greyscale


Claims 5-14 do not read on the elected species. Examiner searched prior art with the scope of the elected species and found arts that either anticipates or renders the 
Therefore, claims 5-14 and non-elected subject matter of claims 1-7 are withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Claims 1-4 and 15-18 are examined on merits in this office action.

Improper Markush Grouping
Claims 1-4 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the species recited in the claims represent a group of extremely diverse chemical compounds, which do not share any substantial structural feature.  As for example, R1 group encompasses a large number of structurally and functionally diverse structures that does not share a substantial feature and common use that flows from the substantial feature. 4 membered ring is structurally and functionally distinct from a 6 membered ring wherein the ring may comprise various heteroatoms and various unsaturation. Moreover, either of the 4-6 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al (GB 2355457, US6387893 hereinafter “Evans”).
Evans discloses a compound 
    PNG
    media_image2.png
    188
    308
    media_image2.png
    Greyscale
, which reads on the compound of Formula I, when in the compound of formula I, n and o are 0, m is 1; A, B and C are absent, R2-R7 are H and E1 and E2 are hydrogen and R1 groups of the same carbon atom form an optionally substituted six membered ring.
In regards to claim 2, “if present” is not a positive recitation and thus as described above, A, B and C are considered not present,
In regards to claims 3 and 4, as described above, the disclosure of Evans of substituted piperidinyl group reads on the limitation.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al (Adv Funct Mater, hereinafter “Jiang”).
Jiang discloses compounds

    PNG
    media_image3.png
    156
    343
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    146
    332
    media_image4.png
    Greyscale
, 
which reads on the compound of Formula I, when in the compound of formula I, either each of m, n, and o are 1 or m+n+n=3; A, B and C are absent, R2-R7 are H and E1 and E2 are hydrogen and R1 groups of the same carbon atom form an optionally substituted six membered ring.
In the above compounds, the nitrogen containing 6 membered ring (piperidinyl group) can be considered as formed from R1 groups wherein the piperidinyl is optionally substituted
In regards to claim 2, “if present” is not a positive recitation and thus as described above, A, B and C are considered not present,
In regards to claims 3 and 4, as described above, the disclosure of Jiang of substituted piperidinyl group reads on the limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (US 6,512,083B1, hereinafter “Woo”).
Woo discloses a compounds 
    PNG
    media_image5.png
    103
    173
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    93
    159
    media_image6.png
    Greyscale
, which reads on the compound of Formula I, when in the compound of formula I, n and o are 0, m is 1; A, B and C are absent, R2-R7 are H and E1 and E2 are halogen or boronic acid. In the above compounds, Woo teaches that X is a halogen moiety and Z can be –B(OH)2  or –B(OR4)2 and R1 group on the same carbon form an C5-20 ring structure or a C4-20 ring structure containing one or more heteroatoms of S, N or O and a can be 0 (i.e. R2 is absent) and with the above selection the compounds of Woo are obvious to the compounds of instant claim 1. The only difference is that, in the compound of claim 1, R1 forms a 4-6 member ring and in the compound of Woo, R1 as described as forming a 4-20 membered ring. 
Therefore, the 4-6 membered ring overlaps with the 4-20 membered ring of the reference, which makes a prima facie case of obviousness because In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the 
Woo also discloses polymer which have at least ten groups of the formula

    PNG
    media_image7.png
    212
    350
    media_image7.png
    Greyscale
(see col. 3) and the formula would make obvious of the formula I compounds of claim 1 when m=1-10 and with the selection described above or the formula I compound when combination of m, n and o =1-10 and with the selection described above.
In regards to claim 2, “if present” is not a positive recitation and thus as described above, A, B and C are considered not present,
In regards to claims 3 and 4, as described above, the disclosure of Woo of C5-20 ring structure or a C4-20 ring structure containing one or more heteroatoms of S, N or 4-C6 cycloalkyl group or C4-C6 heterocyclyl group.
Allowable Subject Matter
16.	Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior arts of record makes obvious of spyrolinked fluorenes wherein C4-C6 cycloalkyl or C4-C6 heterocyclyl group are spirofused with fluorine or fluorine polymer as 9 position, but however, the prior arts of record do not teach or reasonably suggest compounds having  substituted piperidine and substituted cyclobutane substituted with a PEG containing substitution group, spirofused with fluorine polymer at 9 position of fluorine as disclosed in claims 14-18.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/702,146. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1-24 of the copending application ‘766 throughout the claims disclose several polymeric compounds comprising fluorene spirofused with 4 and 5 membered substituted compounds that either reads on or are obvious to the compounds of instant claims 1-4. As for example, claims 15 discloses a compound 
    PNG
    media_image8.png
    313
    568
    media_image8.png
    Greyscale
, which clearly reads on the compounds of claims 1-4 as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.